Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 12/15/2020.
	Currently, claims 1-22 are pending with claims 11-22 being withdrawn as being drawn to a non-elected Group.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to semiconductor devices, classified in H01L29/7786,7787.
II. Claim 11-22, drawn to methods of making semiconductor devices, classified in H01L29/66462.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case (2) the product as claimed can be made by another and materially different process, i.e. one where the gate layer (for the “gate”) has a higher aluminum content than the barrier layer or an aluminum content that is the same as the barrier layer.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification (see different classifications above);
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (note that the methods have here acquired a different classification in the art from the devices in this classification scheme);
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries, here note specifically different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention (here note there will almost certainly be art that is at least close to the device claims which will not be at all close to the method claims, and art that is somewhere close to the method claims but nowhere near the subject matter of the device claims).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Jacqueline Garner on 09/01/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the c-plane" in the last line.  There is insufficient antecedent basis for this limitation in the claim as no singular c-plane has yet been introduced.  It is suggested to either introduce a singular c-plane, or else pick one from among the plural c-planes introduced already to make reference back to.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (“Lin” US 2020/0403090 dated 06/19/2019).
As to claim 1, Lin shows a semiconductor device (Fig. 1), comprising: 
a silicon substrate (see Si substrate 200; [0019]); 
a buffer layer of III-N semiconductor material over the silicon substrate (see buffer layer 231; [0022]), the III-N semiconductor material extending to a top surface of the buffer layer (see AlGaN buffer layer material for 231 and it extending up to a top surface of 231); 
wherein: 
the buffer layer includes a columnar region having a first buffer thickness (the office here designates a “region” of columnar shape under 234’s left side within layer 231 where the region designated will be very thin; note here the office will just go ahead and use a total thickness of 231 in this region for the first buffer thickness although a non-total thickness would here also suffice as a main designation; note however for claim 2 below the office will use a non-total thickness here as a sub-thickness among the total thickness); 
the buffer layer includes a transition region surrounding the columnar region (note the region on either side of the region just noted above here being designated as a transition region); and 
the buffer layer includes an inter-columnar region (note here a “region” under the left hand side of right hand part 240 down in layer 231) around the transition region (note this is around the transition region; the office notes though that an alternate designation could be made including part under the right hand side of the left hand part 240 down in layer 231 as well as the above designated region so as to have this fully around the transition region), the inter-columnar region having a second buffer thickness (see the lesser thickness of layer 231 out in the inter-columnar region designated above is less than that in the middle of layer 231; note for the claim 2 below the office can use a non-total thickness of this overall thickness if necessary such that it is just a nanometer), the first buffer thickness being greater than the second buffer thickness (note the thickness of middle of 231 where the columnar region is designated is greater than the thickness of 231 out at the side regions where the inter-columnar region is designated); and
a gallium nitride field effect transistor (GaN FET), including: 
a barrier layer of III-N semiconductor material (see barrier layer of 233; [0022]) over the top surface, the barrier layer extending across the columnar region and the transition region (note that the barrier layer extends across the columnar region designated above as well as the transition region right nearby the columnar region laterally);
and a gate of p-type III-N semiconductor material (see p-type gate material 234; [0029]) over the barrier layer, the gate extending over the columnar region and the transition region (note part of this gate material 234 is over the columnar region designated above and part is over the transition region designated above); 
wherein: 
the gate has a first gate thickness over the columnar region and a second gate thickness over the transition region (see the gate thickness of layer 234 being about 50 nm in an embodiment in [0029] and the office designates the 50 nm thickness over the columnar region and the 50 nm thickness over the transition region); 
both the first gate thickness and the second gate thickness are thicker than twice a vertical range of the top surface in the columnar region (here the 50 nm thicknesses are more than twice the just above 0 vertical range of the very thin columnar region designated above, as this region is so thin the office finds there will be a designatable columnar region that will have a designatable lateral extent that leads to a vertical range of the top surface over that small of a lateral distance of just above 0 nm, as the office finds that the layer made in real life will have some small imperfections therein even if atomically flat); and 
a difference between the first gate thickness and the second gate thickness is less than half the vertical range of the top surface in the columnar region (note the difference between the first gate thickness and second gate thickness is 50 nm – 50 nm = 0 and 0 itself is less than half of the just above 0 nm vertical range noted above).  

As to claim 2, Lin shows a device wherein a difference between the first buffer thickness and the second buffer thickness is 50 nanometers to 200 nanometers (here the office finds that in this context the very large buffer layer thicknesses as total are intended to be such that the smaller regions on the sides would have at least a nanometer thickness to them and then the office designates the first buffer thickness as a sub-thickness of the total thickness discussed above such that it will have a 50 nm difference).  

As to claim 3, Lin shows a device wherein the buffer layer has an average thickness of 5 microns to 10 microns (see up to 10 um in [0023]).   
  
As to claim 7, Lin shows a device wherein both the first gate thickness and the second gate thickness are 40 nanometers to 100 nanometers thick (see 50 nm embodiment here noted to be taken for each of these from [0029]).

As to claim 9, Lin shows a device wherein the GaN FET is free of the III-N semiconductor material of the gate over the barrier layer adjacent to the gate (note the p-type material of the gate that is III-N does not extend adjacent to the gate and thus the GaN FET made is free from it over the barrier layer adjacent to the gate).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin” US 2020/0403090 dated 06/19/2019) further in view of Anderson et al. (“Anderson” Anderson, T. “An AlN/Ultrathin AlGaN/GaN HEMT structure Enhancement-Mode Operation using Selective Etching” IEEE Elec. Dev. Lett. Vol. 30, No. 12 12/2009 pp. 1251-1253).
As to claim 5, Lin shows the device as related for claims above, but fails to show the device wherein the GaN FET includes an access region barrier sublayer of III-N semiconductor material over the buffer layer adjacent to the gate.  

Anderson shows using an AlN layer up on top of the main barrier layer (see putting AlN on top of AlGaN main barrier layer in Fig. 1 and Section II Device structure and Fabrication). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the AlN upper barrier layer part as taught by Anderson to make the an upper AlN layer on the barrier layer in Lin with the motivation of using an AlN layer to make additional 2DEG density in the access regions around the source and drain (note the 2DEG is maintained in the abstract by the AlN layer being added).  

The office notes that this AlN layer acting as an access region barrier sub-layer of the overall barrier layer stack of AlGaN/AlN will be adjacent to the gate part noted above and nearby to the gate and this layer will be above the buffer layer.  


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin” US 2020/0403090 dated 06/19/2019).
As to claim 8, Lin shows the device noted above but fails to show it being one specifically wherein the columnar region and the inter-columnar region each extend a lateral distance of 5 microns to 10 microns (this being because we have no indication of how far these regions extend laterally left to right in the reference or into the page/out of the page).

However, the office here takes official notice of macro scale substrates that have the epitaxial structure for HEMTs made thereover, in other words devices with the epi layers for a HEMT extend all across the macro scale substrate, as being old and well known in the art as of the year 2015.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the macro scale substrate with epitaxial layers for a HEMT grown all across it, to have made the device in Lin with the motivation of using readily available substrates available for a good price on the market and then just allowing the epitaxial growth to proceed thereon.  

The office notes that with the substrate and epi layers thereover in Lin having been made at the macro scale on a macro substrate then the office just designates the columnar region designated above, and the inter-columnar region a non-total distance into the page/out of the page 5 um of the overall macro scale which is much larger.  


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin” US 2020/0403090 dated 06/19/2019) further in view of Dikme et al. (“Dikme” Dikme, Y. “Si(111) as alternative substrate for AlGaN/GaN HEMT” phys. Stat. sol. (c) 0 No. 7, 11/18/2003 pp. 2385-2388).
As to claim 10, Lin shows the device noted above, but fails to show it being a device wherein the silicon substrate includes silicon with a (111) lattice orientation.

Dikme shows using an Si substrate of (111) lattice orientation for GaN HEMTs (see title and abstract along with experimental section). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Si (111) lattice orientation substrate as taught by Dikme to make the generic Si substrate in Lin with the motivation of using a substrate of choice with low cost, large area availability and high thermal conductivity and making a real life suitable embodiment (see Dikme suggesting how to make the generic Si substrates in real life and providing a reason to use the specific one chosen; Introduction).  


Allowable Subject Matter
Claims 4 and 6 are allowed presuming all issues under 35 U.S.C 112 noted above are rectified.
As to claim 4, the office notes that the limitations “wherein: the vertical range of the top surface in the columnar region is 10 nanometers to 40 nanometers; and the vertical range of the top surface in the transition region extends from the columnar region to the inter-columnar region and is 50 nanometers to 200 nanometers” in the context of the parent claim are not shown in the prior art.  The office notes that art similar to the primary reference above are some of the closest art available.  The office also notes other various available art discussing what could be referred to as the vertical range, or the thickness variation of the surface or similar signifying the surface is rising and falling relative to a fixed measurement plane.  However no such art would suggest these specific values for these specific parts in the context of any available primary reference.  Thus the office finds the claim to not be anticipated and also not obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 6, presuming the issues under 35 U.S.C 112 above are taken care of the office notes that the limitations “wherein: the buffer layer has a (0001) crystal orientation, with c-planes of the III-N semiconductor material of the buffer layer parallel to a boundary plane between the buffer layer and the silicon substrate; and the top surface in the inter-columnar region has a higher portion of surfaces off of [a c-plane among the c-planes etc.] than the top surface in the columnar region” in the context of the parent claim are not shown in the prior art.  The office notes that art similar to the primary reference above are some of the closest art available.  The office also notes other various available art discussing c-planes of the materials do not tend to get into the surfaces off of the c-plane(s) comparatively in different regions of the same layer in this context.  Thus the office finds the claim to not be anticipated and also not obvious to one of ordinary skill in the art under 35 U.S.C 103.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT S WITHERS/
Primary Examiner, Art Unit 2891